



Exhibit 10.1


Form of Management Incentive Plan Tied Restricted Stock Unit Agreement
for the
Carnival Corporation
2011 Stock Plan
THIS MANAGEMENT INCENTIVE PLAN TIED RESTRICTED STOCK UNIT AGREEMENT (this
“Agreement”), shall apply to the grant of Management Incentive Plan Tied
Restricted Stock Units made to Executives of Carnival Corporation, a corporation
organized under the laws of the Republic of Panama, (the “Company”) or
executives of an Affiliate, on [GRANT DATE] (the “Grant Date”) under the
Carnival Corporation 2011 Stock Plan (the “Plan”).
1.    Grant of Management Incentive Plan Tied Restricted Stock Units.
(a)    Grant. The Company hereby makes to the Executive a Management Incentive
Plan Tied restricted stock unit grant consisting of that number of Management
Incentive Plan Tied restricted stock units (the “MTE RSUs”) set forth in the
Executive’s EquatePlus portfolio, on the terms and conditions set forth in the
Plan and this Agreement. Each MTE RSU represents the right to receive payment in
respect of one Share as of the Settlement Date (as defined below), to the extent
the Executive is vested in such MTE RSUs as of the Settlement Date, subject to
the terms of this Agreement and the Plan. The MTE RSUs are subject to the
restrictions described herein, including forfeiture under the circumstances
described in Section 3 hereof (the “Restrictions”). The Restrictions shall lapse
and the MTE RSUs shall vest and become nonforfeitable in accordance with Section
2 and Section 3 hereof.
(b)    Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. Any capitalized terms
not otherwise defined in this Agreement shall have the definitions set forth in
the Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement, and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Executive and his legal
representative in respect of any questions arising under the Plan or this
Agreement. In the event there is any inconsistency between the provisions of the
Plan and this Agreement, the provisions of the Plan shall govern.
2.    Terms and Conditions.
(a)    Vesting. Except as otherwise provided in Section 3 hereof, the MTE RSUs
shall vest on the [NUMBER OF YEARS] anniversary of the Grant Date.
Notwithstanding the foregoing, the Committee shall have the authority to remove
the Restrictions on the MTE RSUs whenever it may determine that, by reason of
changes in applicable laws or other changes in circumstances arising after the
Grant Date, such action is appropriate.
(b)    Settlement. The obligation to make payments and distributions with
respect to MTE RSUs shall be satisfied through the issuance of one Share for
each vested MTE RSU, less applicable withholding taxes (the “settlement”), and
the settlement of the MTE RSUs may be subject to such conditions, restrictions
and contingencies as the Committee shall determine. The MTE RSUs shall be
settled on the first trading date occurring on or after the date that the MTE
RSUs vest (as applicable, the “Settlement Date”), except as otherwise provided
in Section 6(a). Notwithstanding the foregoing, the payment date set forth in
this Section 2(b) has been specified for the purpose of complying with Section
409A of the Code. To the extent payments are made during the periods permitted
under Section 409A of the Code, the Company shall be deemed to have satisfied
its obligations under the Plan and shall not be in breach of its payments
obligations hereunder.
(c)    Dividends and Voting Rights. Each outstanding MTE RSU shall be credited
with dividend equivalents equal to the dividends (including extraordinary
dividends if so determined by the Committee) declared and paid to shareholders
of the Company in respect of one Share. Dividend equivalents shall not bear
interest. On the Settlement Date, such dividend equivalents in respect of each
vested MTE RSU shall be settled by delivery to


1







--------------------------------------------------------------------------------







the Executive of a number of Shares equal to the quotient obtained by dividing
(i) the aggregate accumulated value of such dividend equivalents by (ii) the
Fair Market Value of a Share on the date that is 30 days prior to the applicable
vesting date, rounded down to the nearest whole share, less any applicable
withholding taxes. No dividend equivalents shall be accrued for the benefit of
the Executive with respect to record dates occurring prior to the Grant Date, or
with respect to record dates occurring on or after the date, if any, on which
the Executive has forfeited the MTE RSUs. The Executive shall have no voting
rights with respect to the MTE RSUs or any dividend equivalents.
3.    Termination of Employment or Service with the Company.
(a)    Termination by the Company for Cause. If the Executive’s employment or
service with the Company or an Affiliate terminates for Cause, then all
outstanding MTE RSUs shall immediately terminate on the date of termination of
employment or service.
(b)    Termination by the Company Not for Cause. If the Executive’s employment
is terminated by the Combined Group and its Affiliates other than for Cause (as
defined below) (and other than by reason of Disability), the Restrictions on the
RSUs shall lapse as to 100% of the RSUs and the RSUs shall fully vest in
accordance with the schedule set forth in Section 2(a) (without regard to the
requirement that Executive remain employed by a member of the Combined Group or
an Affiliate); provided, that all unreleased RSUs and all rights under this
Agreement shall be forfeited upon Executive’s violation of the provisions of
Section 4 (Non-competition) or Section 5 (Non-disclosure) of this Agreement.
(c)    Death or Disability. If the Executive’s employment or service with the
Company or an Affiliate terminates by reason of his or her death or Disability,
the Restrictions shall lapse as to 100% of the MTE RSUs and the MTE RSUs shall
fully vest on the date of termination and shall be settled in accordance with
Section 2(b).
(d)    Diagnosis of Terminal Illness. If the Executive voluntarily terminates
employment as a direct result of Executive being diagnosed with a terminal
medical condition, the Restrictions on the RSUs shall lapse as to 100% of the
RSUs and the RSUs shall fully vest in accordance with the schedule set forth in
Section 2(a); provided, that all unreleased RSUs and all rights under this
Agreement shall be forfeited upon Executive’s violation of the provisions of
Section 4 (Non-Competition) or Section 5 (Non-Disclosure) of this Agreement
(e)    Attaining Retirement Age. The MTE RSUs shall become non-forfeitable upon
the Executive’s attainment of Retirement Age while in the employ of the Company
or an Affiliate, but shall remain subject to all other Restrictions.
Notwithstanding the foregoing, if the Executive becomes subject to U.S. federal
income tax withholding as a direct result of such lapse of the forfeiture
restrictions, then the Restrictions shall lapse as to 50% of the MTE RSUs upon
the Executive’s attainment of Retirement Age and such MTE RSUs shall vest. The
Restrictions on the remaining 50% of the MTE RSUs shall lapse (and such MTE RSUs
shall vest) in accordance with the schedule set forth in Section 2(a) or as
otherwise set forth in this Agreement. Any vested MTE RSUs will be settled in
accordance with Section 2(b).
(f)    Other Termination. If the Executive’s employment or service with the
Company terminates for any reason other than as otherwise described in the
foregoing provisions of this Section 3 (whether due to voluntary terminationor
otherwise), then all outstanding MTE RSUs shall immediately terminate on the
date of termination of employment or service.
(g)    Breach of Restrictive Covenants. Notwithstanding anything herein to the
contrary, no release of MTE RSUs shall be made, and all unreleased MTE RSUs
issued hereunder and all rights under this Agreement shall be forfeited, if (i)
the Executive shall engage in competition, as more particularly described in
Section 4, or (ii) the Executive violates the nondisclosure provisions set forth
in Section 5.
(h)    Released MTE RSUs. Following Executive’s termination of employment or
service with the Company or an Affiliate for any reason, the Executive (or the
Executive’s beneficiary or legal representative, if applicable) must provide for
all Stock underlying released MTE RSUs (including those issued under this
Agreement as well as Shares underlying released MTE RSUs issued under any other
similar agreement, whether on account of termination or previously released in
connection with the vesting terms of such similar agreement) to be liquidated or
transferred to a third party broker after all required documentation and tax
withholding guidance is received no


2







--------------------------------------------------------------------------------







later than six months following the later of (i) Executive’s date of termination
or (ii) the latest Settlement Date or other applicable vesting or settlement
date (whether under this Agreement or a similar agreement) occurring following
the Executive’s termination. If the Executive (or the Executive’s beneficiary,
as applicable) fails to liquidate or transfer the Stock prior to the end of the
applicable six month period, the Company is hereby authorized and directed by
the Executive either, in the Company’s discretion: (i) to sell any such
remaining Stock on the Executive’s (or the Executive’s beneficiary’s) behalf on
the first trading date following the end of such period on which the Company is
not prohibited from selling such Stock; or (ii) to transfer such Shares to the
Company’s stock transfer agent for registration in the Executive’s (or the
Executive’s beneficiary’s) name. The Company will not be responsible for any
gain or loss or taxes incurred with respect to the Stock underlying the released
MTE RSUs in connection with such liquidation or transfer.
4.    Non-Competition. The services of the Executive are unique, extraordinary
and essential to the business of the Combined Group and its Affiliates.
Accordingly, in consideration of the MTE RSUs granted hereunder, the Executive
agrees that he/she will not, without the prior written approval of the Board, at
any time during the term of his/her employment with the Combined Group or its
Affiliates and (except as provided below) for the then remaining duration of the
Restrictions on the MTE RSUs, if any, following the date on which the
Executive’s employment with the Combined Group or its Affiliates terminates,
directly or indirectly, within the cruise industry wherever located, engage in
any business activity directly or indirectly competitive with the business of
the Combined Group or its Affiliates, or serve as an officer, director, owner,
consultant, or employee of any organization then in competition with the
Combined Group or its Affiliates. In addition, the Executive agrees that during
such restricted period following his/her employment with the Combined Group or
its Affiliates, he/she will not solicit, either directly or indirectly, any
employee of the Combined Group or its Affiliates, its subsidiaries or division,
who was such at the time of the Executive’s separation from employment
hereunder. In the event that the provisions of this Section 4 should ever be
adjudicated to exceed the time, geographic or other limitations permitted by
applicable law in any jurisdiction, then such provisions shall be deemed
reformed in such jurisdiction to the maximum time, geographic or other
limitations permitted by applicable law.
5.    Non-Disclosure. The Executive expressly agrees and understands that
Combined Group or its Affiliates own and/or control information and material
which is not generally available to third parties and which Combined Group or
its Affiliates consider confidential, including, without limitation, methods,
products, processes, customer lists, trade secrets and other information
applicable to its business and that it may from time to time acquire, improve or
produce additional methods, products, processes, customers lists, trade secrets
and other information (collectively, the ”Confidential Information”). The
Executive hereby acknowledges that each element of the Confidential Information
constitutes a unique and valuable asset of Combined Group or its Affiliates, and
that certain items of the Confidential Information have been acquired from third
parties upon the express condition that such items would not be disclosed to
Combined Group or its Affiliates and its officers and agents other than in the
ordinary course of business. The Executive hereby acknowledges that disclosure
of Combined Group or its Affiliates’ Confidential Information to and/or use by
anyone other than in Combined Group or its Affiliates’ ordinary course of
business would result in irreparable and continuing damage to Combined Group or
its Affiliates. Accordingly, the Executive agrees to hold the Confidential
Information in the strictest secrecy, and covenants that, during the term of
his/her employment with Combined Group or its Affiliates (or any member of the
Combined Group or its Affiliates) or at any time thereafter, he/she will not,
without the prior written consent of the Board, directly or indirectly, allow
any element of the Confidential Information to be disclosed, published or used,
nor permit the Confidential Information to be discussed, published or used,
either by himself or by any third parties, except in effecting Executive’s
duties for Combined Group or its Affiliates in the ordinary course of business.
The Executive agrees to keep all such records in connection with the Executive’s
employment as Combined Group or its Affiliates may direct, and all such records
shall be the sole and absolute property of Combined Group or its Affiliates. The
Executive further agrees that, within five (5) days of Combined Group or its
Affiliates’ request, he/she shall surrender to Combined Group or its Affiliates
any and all documents, memoranda, books, papers, letters, price lists,
notebooks, reports, logbooks, code books, salesmen records, customer lists,
activity reports, video or audio recordings, computer programs and any and all
other data and information and any and all copies thereof relating to Combined
Group or its Affiliates’ business or any Confidential Information.
Notwithstanding the foregoing, nothing in this Agreement prohibits the Executive
from voluntarily communicating, without notice to or approval by the Company,
with any federal or state government agency about a potential violation of a
federal or state law or regulation or to participate in investigations, testify
in proceedings regarding the Company's or an Affiliate’s past or future conduct,
or engage in any activities protected under whistle


3







--------------------------------------------------------------------------------







blower statutes. Further, pursuant to the Defend Trade Secrets Act of 2016, the
Executive shall not be held criminally, or civilly, liable under any federal or
state trade secret law for the disclosure of a trade secret that is made in
confidence either directly or indirectly to a federal, state, or local
government official, or an attorney, for the sole purpose of reporting, or
investigating, a violation of law. Moreover, the Executive may disclose trade
secrets in a complaint, or other document, filed in a lawsuit, or other
proceeding, if such filing is made under seal. Finally, if the Executive files a
lawsuit alleging retaliation by the Company or an Affiliate for reporting a
suspected violation of the law, the Executive may disclose the trade secret to
the Executive’s attorney and use the trade secret in the court proceeding, if
the Executive files any document containing the trade secret under seal and does
not disclose the trade secret, except pursuant to court order.
6.    Miscellaneous.
(a)    Compliance with Legal Requirements. The granting and settlement of the
MTE RSUs, and any other obligations of the Company under this Agreement, shall
be subject to all applicable federal, state, local and foreign laws, rules and
regulations and to such approvals by any regulatory or governmental agency as
may be required. If the settlement of the MTE RSUs would be prohibited by law,
the settlement shall be delayed until the earliest date on which the settlement
would not be so prohibited.
(b)    Transferability. Unless otherwise provided by the Committee in writing,
the MTE RSUs shall not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Executive other than by will or the
laws of descent and distribution and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company; provided, that, the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.
(c)    Tax Withholding. The Executive acknowledges that, regardless of any
action taken by the Company or, if different, the Executive’s employer (the
“Employer”), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the Executive’s participation in the Plan and legally applicable to
the Executive (Tax-Related Items), is and remains the Executive’s responsibility
and may exceed the amount, if any, actually withheld by the Company or the
Employer. The Executive further acknowledges that the Company and/or the
Employer (1) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the MTE RSUs, including,
but not limited to, the grant, vesting or settlement of the MTE RSUs, the
subsequent sale of Shares acquired pursuant to such settlement and the receipt
of any dividends and/or dividend equivalents; and (2) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the MTE
RSUs to reduce or eliminate the Executive’s liability for Tax-Related Items or
achieve any particular tax result. Further, if the Executive is subject to
Tax-Related Items in more than one jurisdiction, the Executive acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, the
Executive agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Executive authorizes the Company or its agent to satisfy any applicable
withholding obligations with regard to all Tax-Related Items by one or a
combination of the following: (i) withholding from the Executive’s wages or
other cash compensation paid to the Executive by the Company and/or the
Employer; or (ii) withholding from proceeds of the sale of Shares acquired upon
settlement of the MTE RSUs either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Executive’s behalf pursuant to
this authorization without further consent); or (iii) withholding in Shares to
be issued upon settlement of the MTE RSUs.
Notwithstanding the foregoing, if the Executive is an officer subject to
Section 16 of the Exchange Act, the Company will withhold in Shares upon the
relevant taxable or tax withholding event only upon advance approval by the
Committee or the Board.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Executive will receive a refund of any over-withheld amount in
cash and will have no entitlement to the Stock equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Executive is deemed to have been issued the full number of Shares


4







--------------------------------------------------------------------------------







subject to the vested Award, notwithstanding that a number of the Shares are
held back solely for the purpose of paying the Tax-Related Items.
Finally, the Executive agrees to pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Executive’s participation in the Plan
that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
the Executive fails to comply with the Executive’s obligations in connection
with the Tax-Related Items.
(d)    Nature of Grant. In accepting the grant, the Executive acknowledges,
understands and agrees that:
(i)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(ii)    the grant of the MTE RSUs is voluntary and occasional and does not
create any contractual or other right to receive future grants of MTE RSUs, or
benefits in lieu of MTE RSUs, even if MTE RSUs have been granted in the past;
(iii)    all decisions with respect to future awards or other grants, if any,
will be at the sole discretion of the Company;
(iv)    the Executive is voluntarily participating in the Plan;
(v)    the MTE RSUs and the Shares subject to the MTE RSUs, and the income from
and value of same, are not intended to replace any pension rights or
compensation;
(vi)    the MTE RSUs and the Shares subject to the MTE RSUs, and the income from
and value of same, are not part of normal or expected compensation for purposes
of, including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses, holiday
pay, long-service awards, pension or retirement or welfare benefits or similar
payments;
(vii)    the future value of the underlying Shares is unknown, indeterminable
and cannot be predicted with certainty;
(viii)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the MTE RSUs resulting from the termination of the Executive’s
employment or other service relationship (for any reason whatsoever, whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Executive is employed or the terms of the Executive’s
employment agreement, if any), and in consideration of the grant of the MTE
RSUs, the Executive agrees not to institute any claim against the Company, the
Employer, or any member of the Combined Group and its Affiliates;
(ix)    unless otherwise agreed with the Company, the MTE RSUs and the Shares,
and the income from and value of same, are not granted as consideration for, or
in connection with, the service the Executive may provide as a director of the
Company or any member of the Combined Group and its Affiliates;
(x)    unless otherwise provided in the Plan or by the Company in its
discretion, the MTE RSUs and the benefits evidenced by this Agreement do not
create any entitlement to have the MTE RSUs or any such benefits transferred to,
or assumed by, another company nor to be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the shares of the
Company; and
(xi)    if the Executive resides outside of the United States or is otherwise
subject to the laws of a country outside the United States:
(A)    the MTE RSUs and the Shares subject to the MTE RSUs, and the income from
and value of same, are not part of normal or expected compensation for any
purpose; and


5







--------------------------------------------------------------------------------







(B)    neither the Company, the Employer or any member of the Combined Group or
its Affiliates shall be liable for any foreign exchange rate fluctuation between
the Executive’s local currency and the United States Dollar that may affect the
value of the MTE RSUs or of any amounts due to the Executive pursuant to the
settlement of the MTE RSUs or the subsequent sale of any Shares acquired upon
settlement.
(e)    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Executive’s participation in the Plan, or the Executive’s acquisition or sale of
the underlying Shares. The Executive should consult with the Executive’s own
personal tax, legal and financial advisors regarding the Executive’s
participation in the Plan before taking any action related to the Plan.
(f)    Clawback/Forfeiture. Notwithstanding anything to the contrary contained
herein, in the case of fraud, negligence, intentional or gross misconduct or
other wrongdoing on the part of Executive (or any other event or circumstance
set forth in any clawback policy implemented by the Company, including, without
limitation, any clawback policy adopted to comply with the requirements of the
Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules or
regulations promulgated thereunder) that results in a material restatement of
the Company’s issued financial statements, such Executive will (i) forfeit any
unvested MTE RSUs and (ii) be required to reimburse the Company for all or a
portion, as determined by the Committee in its sole discretion, of any income or
gain realized on the settlement of the MTE RSUs or the subsequent sale of Shares
acquired upon settlement of the MTE RSUs with respect to any fiscal year in
which the Company’s financial results are negatively impacted by such
restatement.  The Executive agrees to and shall be required to repay any such
amount to the Company within 30 days after the Company demands repayment.  In
addition, if the Company is required by law to include an additional “clawback”
or “forfeiture” provision to outstanding grants, under the Dodd-Frank Wall
Street Reform and Consumer Protection Act or otherwise, then such clawback or
forfeiture provision shall also apply to this Agreement as if it had been
included on the Grant Date and the Company shall promptly notify the Executive
of such additional provision.  In addition, if a Executive has engaged or is
engaged in Detrimental Activity after the Executive’s employment or service with
the Company or its subsidiaries has ceased, then the Executive, within 30 days
after written demand by the Company, shall return any income or gain realized on
the settlement of the MTE RSUs or the subsequent sale of Shares acquired upon
settlement of the MTE RSUs.
(g)    Code Section 409A. To the extent that the Executive is subject to U.S.
federal tax and the MTE RSUs are considered “nonqualified deferred compensation”
subject to Section 409A of the Code: (i) references in this Agreement to
“termination of employment” or “termination of service” (and substantially
similar phrases) shall mean “separation from service” within the meaning of
Section 409A of the Code; and (ii) if the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, any settlement of
the MTE RSUs upon the Executive’s separation from service shall be made to the
Executive on the first trading date following the date that is six months after
the date of the Executive’s separation from service or, if earlier, the
Executive’s date of death. For purposes of Section 409A of the Code, each
payment that may be made in respect of the MTE RSUs is designated as a separate
payment.
(h)    No Rights as Stockholder. The Executive shall not be deemed for any
purpose to be the owner of any Shares subject to the MTE RSUs. The Company shall
not be required to set aside any fund for the payment of the MTE RSUs.
(i)    Waiver. Any right of the Company contained in this Agreement may be
waived in writing by the Committee. No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages. No waiver by any party of any breach of this Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.
(j)    Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Executive, at the Executive’s address indicated by the
Company’s records, or if to the Company, at the Company’s principal executive
office.


6







--------------------------------------------------------------------------------







(k)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(l)    No Rights to Continued Employment. Nothing in the Plan or in this
Agreement shall be construed as giving the Executive any right to be retained,
in any position, as an employee, consultant or director of the Company or its
Affiliates or shall interfere with or restrict in any way the right of the
Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge the Executive at any time for any reason whatsoever. The
rights and obligations of the Executive under the terms and conditions of the
Executive’s office or employment shall not be affected by this Agreement. The
Executive waives all and any rights to compensation and damages in consequence
of the termination of the Executive’s office or employment with any member of
the Combined Group or any of its Affiliates for any reason whatsoever (whether
lawfully or unlawfully) insofar as those rights arise, or may arise, from the
Executive’s ceasing to have rights under or the Executive’s entitlement to the
MTE RSUs under this Agreement as a result of such termination or from the loss
or diminution in value of such rights or entitlements. In the event of conflict
between the terms of this Section 6(l) and the Executive’s terms of employment,
this Section will take precedence.
(m)    Beneficiary. In the event of the Executive’s death, any Shares that vest
pursuant to Section 3(b) of this Agreement will be issued to the legal
representative of the Executive’s estate.
(n)    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Company and its successors and assigns, and of the
Executive and the beneficiaries, legal representatives, executors,
administrators, heirs and successors of the Executive.
(o)    Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto, except for any changes permitted without consent
of the Executive in accordance with the Plan.
(p)    Governing Law; JURY TRIAL WAIVER.  This Agreement shall be construed and
interpreted in accordance with the laws of the State of Florida without regard
to principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Florida. THE PARTIES EXPRESSLY AND
KNOWINGLY WAIVE ANY RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER
OR IN CONNECTION WITH THIS AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.
(q)    Data Protection. The Executive hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Executive’s personal data as described in this Agreement and any other MTE
RSU grant materials (“Data”) by and among, as applicable, the Employer, the
Company and any member of the Combined Group or its Affiliates for the exclusive
purpose of implementing, administering and managing the Executive’s
participation in the Plan.
The Executive understands that the Company and the Employer may hold certain
personal information about the Executive, including, but not limited to, the
Executive’s name, home address and telephone number, email address, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all MTE RSUs or any other entitlement to Shares granted, canceled, exercised,
vested, unvested or outstanding in the Executive’s favor, for the exclusive
purpose of implementing, administering and managing the Plan.
The Executive understands that Data will be transferred to Equatex AG and its
affiliates, or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. The Executive understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country may have different data privacy laws and
protections than the Executive’s country. The Executive understands that if the
Executive resides outside of the United States, the Executive may request a list
with the names and addresses of any potential recipients of the Data by
contacting the Global Human Resources Department. The Executive


7







--------------------------------------------------------------------------------







authorizes the Company, Equatex AG and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Executive’s participation in the Plan. The Executive
understands that Data will be held only as long as is necessary to implement,
administer and manage the Executive’s participation in the Plan. The Executive
understands that if the Executive resides outside of the United States, the
Executive may, at any time, view Data, request information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Global Human Resources Department. Further, the Executive understands that
the Executive is providing the consents herein on a purely voluntary basis. If
the Executive’s country does not consent, or if the Executive later seeks to
revoke the Executive’s consent, the Executive’s employment status or service
with the Employer will not be affected; the only consequence of refusing or
withdrawing the Executive’s consent is that the Company would not be able to
grant MTE RSUs or other equity grants to the Executive or administer or maintain
such grants. Therefore, the Executive understands that refusing or withdrawing
the Executive’s consent may affect the Executive’s ability to participate in the
Plan. For more information on the consequences of the Executive’s refusal to
consent or withdrawal of consent, the Executive understands that the Executive
may contact the Global Human Resources Department.
(r)    Insider Trading/Market Abuse Laws. The Executive may be subject to
insider trading restrictions and/or market abuse laws in applicable
jurisdictions, including the United States, the United Kingdom, and the
Executive’s country, which may affect the Executive’s ability to directly or
indirectly, for his- or her- self or a third party, acquire or sell, or attempt
to sell, Shares under the Plan during such times as the Executive is considered
to have “inside information” regarding the Company (as defined by the laws in
the applicable jurisdiction, including the United States, the United Kingdom,
and the Executive’s country), or may affect the trade in Shares or the trade in
rights to Shares under the Plan. These laws may be the same or different from
any Company insider trading policy. The Executive acknowledges that it is the
Executive’s responsibility to be informed of and compliant with such
regulations, and the Executive should speak to the Executive’s personal advisor
on this matter.
(s)    Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.
(t)    Language. If the Executive has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
(u)    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Executive hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
7.    Country-Specific Provisions. The MTE RSUs shall be subject to the
additional terms and conditions set forth in Appendix A to this Agreement for
the Executive’s country, if any. Moreover, if the Executive relocates to one of
the countries included in Appendix A, the terms and conditions for such country
will apply to the Executive, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan.
8.    Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Executive’s participation in the Plan, on the MTE RSUs
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
the Executive to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
IN WITNESS WHEREOF, the Company has executed this Agreement as of the day first
written above.
CARNIVAL CORPORATION




8







--------------------------------------------------------------------------------







By: /s/ Jerry Montgomery        
Jerry Montgomery
Chief Human Resources Officer


9







--------------------------------------------------------------------------------







APPENDIX A
Country Specific Information


TERMS AND CONDITIONS
This Appendix A includes additional terms and conditions that govern the Award
granted to the Executive if the Executive resides in one of the countries listed
herein. This Appendix A forms part of the Agreement. These terms and conditions
are in addition to, or if so indicated, in place of, the terms and conditions in
the Agreement.
If the Executive is a citizen or resident of a country other than the one in
which the Executive is currently working, is considered a resident of another
country for local law purposes or transfers employment and/or residency between
countries after the Grant Date, the Company shall, in its sole discretion,
determine to what extent the additional terms and conditions included herein
will apply to the Executive under these circumstances.
NOTIFICATIONS
This Appendix A also includes information regarding exchange controls,
securities laws and certain other issues of which the Executive should be aware
with respect to the Executive's participation in the Plan. The information is
based on the exchange control, securities laws and other laws in effect in the
respective countries as of November [YEAR]. Such laws are often complex and
change frequently. As a result, the Company strongly recommends that the
Executive not rely on the information noted herein as the only source of
information relating to the consequences of the Executive's participation in the
Plan because the information may be out of date at the time the Executive vests
in the Award or when the Executive sell the Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Executive's particular situation, and the Company is not in a
position to assure the Executive of any particular result. Accordingly, the
Executive is advised to seek appropriate professional advice as to how the
relevant laws in the Executive's country may apply to the Executive's situation.
Finally, if the Executive is a citizen or resident of a country other than the
one in which the Executive is currently working, is considered a resident of
another country for local law purposes or transfers employment and/or residency
between countries after the Grant Date, the information contained herein may not
be applicable in the same manner to the Executive.
Capitalized terms not explicitly defined in this Appendix A but defined in the
Agreement or Plan shall have the same definitions as in the Plan and/or the
Agreement.
[COUNTRY SPECIFIC PROVISIONS]


10





